Citation Nr: 9928021	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  93-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) rating for a 
disability of the temporomandibular joint (TMJ), to include 
headaches and tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in September 1997, 
when it was remanded to assist the veteran in the development 
of records and afford him a VA examination.  The RO asked the 
veteran for treatment information but he did not respond.  
The examination was conducted.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected disability of the temporomandibular 
joint (TMJ), to include headaches and tinnitus, is manifested 
by recurrent tinnitus.  

3.  There is no limitation of motion of the temporomandibular 
articulation.  

4.  The veteran does not have characteristic prostrating 
attacks analogous to migraine.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a TMJ disability, 
with headaches and tinnitus, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.102, 4.3, 4.7, 4.20 and Codes 6260, 8100, 9905 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his TMJ disorder is more severe 
than currently evaluated. Specifically, he contends that the 
TMJ disorder causes headaches, tinnitus, dental problems, 
including broken teeth, and restricts his ability to open his 
mouth wide and to chew regular food.

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform rating 
is appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

Service medical records reflect that in April 1985, the 
appellant presented to the emergency room due to reported 
malocclusion with pain in the right jaw region after biting 
into a bone that evening.  Clinical  examinations by an oral 
surgeon of the teeth, soft tissues around the teeth, maxilla, 
mandible and TMJ were reportedly  within normal limits.  An 
objective finding of pain with closure of the mandible was 
indicated, however, which the examiner attributed to 
inflammation in the TMJ area due to "possible subluxation 
which was self-reducing."  A dental examination performed 
that day was in accord.  The veteran reported pain and 
clicking in the right jaw.  While the clinical evaluation was 
normal, the examiner's impression was a possible subluxation 
of the right condyle, self-reducing.

Subsequent service dental and medical treatment records dated 
in 1985, 1987, 1988, 1989, and 1990 revealed continuing 
dental treatment for pain in the right TMJ and bruxism with 
reported headaches, as well as periodontal disease.

During a July 1993 personal hearing at the RO, the veteran 
testified as to pertinent in-service history regarding TMJ 
pain, bruxism, periodontal disease, headaches, and tinnitus, 
with current symptomatology to include head and neck aches, 
tinnitus, earaches on the right side only, and snapping and 
shifting of his right jaw.  In written statements, the 
veteran indicates that his disorder restricts his ability to 
chew and eat certain foods.

The report of the September 1996 VA neurologic examination 
shows the veteran reported that he felt his jaw pop while 
eating a pickled pigs foot.  He stated that, thereafter, he 
experienced episodic headaches localized to the right 
temporal region and occasional tinnitus.  He had no nausea, 
vomiting, photophobia, hyperacusis, confusion, weakness, 
numbness, gait disturbance or other neurologic problems.  The 
headaches had become less frequent, occurring occasionally, 
lasting for periods of half an hour to an hour.  The examiner 
found a good range of head and neck motion.  He could 
establish no clicking of the jaw.  A detailed report provided 
numerous normal neurologic findings.  It was the examiner's 
impression that the veteran had a vascular headache syndrome, 
perhaps related to a TMJ syndrome with no discernible 
evidence of any significant neurological dysfunction.  

The report of the September 1996 VA audio ear disease 
examination shows the veteran told of occasional tinnitus in 
the right ear and occasional headaches.  He attributed his 
symptoms to his TMJ syndrome.  He said he only had symptoms 
of pain, tinnitus and headaches upon chewing.  He also 
reported a clicking on opening his mouth.  He denied ear 
drainage, hearing loss, history of otitis externa or media, 
or any dizziness or imbalance.  Examination revealed normal 
auricles and external canals, bilaterally.  The tympanic 
membranes were normal and mobile.  The tympanum and mastoids 
were normal, bilaterally, and non-tender to palpation.  There 
was no active ear disease.  The Weber was in the midline and 
the Rinne was positive, bilaterally.  The diagnosis was TMJ 
syndrome.  The ear examiner did not diagnosis tinnitus or any 
other ear disability.  

The October 1996 VA dental examination indicates that there 
is severe subluxation of the right TMJ and notes that the 
veteran tried not to open his mouth too wide.  It indicates 
that teeth number 7 and number 10 are wearing down on the 
lingual surface.  X-rays disclosed severe bone loss around 
the posterior teeth.  The diagnosis was temporal mandibular 
disorder.  

An April 1997 rating decision granted service connection for 
temporomandibular subluxation with headaches and tinnitus.  
The disability was rated as noncompensable.  

The report of the March 1998 VA dental examination shows the 
veteran reported recurrent headaches and ringing in his ears 
occasionally.  The headaches almost exclusively involved the 
left parietal region and neck radiating to the ipsilateral 
shoulder.  Recently he had been free of headaches, the last 
episode occurring 4 days before the consultation.  Tinnitus 
was presently absent.  The examiner found no tender points at 
palpation of the TMJ or over the muscles or mastication and 
the neck muscles.  Lost teeth were enumerated.  Otherwise, 
bone structure revealed no pathology.  Edentulous areas were 
amenable to prosthetic rehabilitation.  There was no 
limitation of the range of motion of the mandible and TMJs, 
bilaterally.  There were no abnormal sounds such as clicking 
or popping.  Maximal interincisal opening was over 45 
millimeters.  Lateral excursion, right and left, was over 10 
millimeters.  The degree of motion was within normal limits 
and there was no loss of masticatory function.  The doctor 
concluded that the examination was completely normal except 
for the tooth loss.  The doctor expressed the opinion that 
the veteran's problems appeared to be musculoskeletal.  

Analysis

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. § 4.20 
(1998).  

There is no specific rating criteria for a TMJ syndrome.  The 
Board has considered the various rating criteria which might 
apply, by analogy, to this disability.  38 C.F.R. § 4.20 
(1998).  

Limited motion of the temporomandibular articulation will be 
rated as follows:  
    Inter-incisal range:
        0 to 10 
mm..............................................      40 
percent disabling; 
        11 to 20 
mm.............................................      30 
percent disabling; 
        21 to 30 
mm.............................................      20 
percent disabling; 
        31 to 40 
mm.............................................      10 
percent disabling; 
    Range of lateral excursion:
        0 to 4 
mm...............................................      10 
percent disabling.  
    Note--Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. Part 4, Code 9905 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

While the veteran did not want to open his mouth wide on the 
October 1996 VA examination, he was able to open it fully on 
the March 1998 VA examination.  The medical findings provide 
the most probative evidence as to whether the disability 
approximates the criteria for a compensable rating under Code 
9905.  The doctor stated that the maximal interincisal 
opening was over 45 millimeters, which exceeds the criteria 
of Code 9905 for a compensable rating.  The lateral 
excursion, right and left, of over 10 millimeters, also 
exceeds the criteria of Code 9905 for a compensable rating.  
The doctor specifically stated that the degree of motion was 
within normal limits.  He reemphasized that there was no loss 
of masticatory function.  The doctor restated that the 
examination was completely normal except for the tooth loss.  
The medical report provides the most probative evidence and 
establishes, by a preponderance of the evidence that the 
disability does not approximate the criteria for a 
compensable rating for a disability of the TMJ under Code 
9905.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1998).  

Under the facts of this case, there is no other dental rating 
code which would be analogous to the service-connected 
disability.  That is, the other dental rating codes do not 
involve functions, anatomical localization and symptomatology 
which are closely analogous to the service-connected 
disability.  38 C.F.R. §§ 4.20, 4.150 (1998).  

There is no rating criterion for vascular headaches, but they 
may be ratable as migraine, if they affect functioning and 
involve anatomical localization and symptomatology which are 
closely analogous to migraines.  38 C.F.R. § 4.20 (1998).  

Migraine will be rated as follows:  
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, the 
disability will be rated at 50 percent.  
With characteristic prostrating attacks occurring on an 
average once a month over last several months, the disability 
will be rated at 30 percent.  
With characteristic prostrating attacks averaging one in 
2 months over last several months, the disability will be 
rated at 10 percent.  
With less frequent attacks, the disability will be rated 
at 0 percent.  
38 C.F.R. Part 4, Code 8100 (1998).  

In this case, the veteran has reported headaches which 
occasionally occur while chewing and which promptly respond 
to aspirin.  Neither the veteran nor the medical examiners 
have reported the prostrating attacks which are 
characteristic of migraine.  In the absence of such cardinal 
symptomatology, the veteran's headaches are not analogous to 
the characteristic prostrating migraine attacks required for 
a compensable rating under Code 8100.  38 C.F.R. § 4.20 
(1998).  

The neurologic examiner has determined that the veteran does 
not have any other neurologic deficits related to his TMJ 
syndrome.  There is no competent evidence that the disability 
would be analogous to any other neurologic disability.  
38 C.F.R. §§ 4.20, 4.120 et seq. (1998).  

The Board has also considered the possibility of assigning a 
compensable rating based on tinnitus.  

Prior to June 10, 1999, persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma was rated as 10 
percent disabling.  38 C.F.R. Part 4, Code 6260 (1998).  
Effective June 10, 1999, recurrent tinnitus will be rated as 
10 percent disabling.  64 Fed. Reg. 25202, 25210 (May 11, 
1999).   

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

There is no current diagnosis of tinnitus; however, service 
connection has already been granted by the RO, so the only 
question is its frequency.  There is no evidence that the 
tinnitus is not recurrent.  The veteran has repeatedly 
described episodes of tinnitus.  Giving the veteran the 
benefit of the doubt on this point, the Board finds that the 
veteran has described a frequency consistent with recurrent 
tinnitus which meets the new criteria for a 10 percent 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (1998); 64 Fed. Reg. 25202, 25210 (May 11, 
1999), to be codified at 38 C.F.R. Part 4, Code 6260 (1999).  

A 10 percent rating is the maximum assignable for tinnitus 
under both old and new criteria.  38 C.F.R. Part 4, Code 6260 
(1998); 64 Fed. Reg. 25202, 25210 (May 11, 1999), to be 
codified at 38 C.F.R. Part 4, Code 6260 (1999).  A higher 
rating would have to be assigned under another code.  As 
discussed above, higher or additional ratings are not 
assignable under Codes 8100 or 9905, or any neurologic or 
dental rating criteria.  Further, neither the veteran nor his 
representative have claimed that any other criteria applies; 
and the Board can not discern any other criteria in the 
rating schedule which is analogous in function, anatomical 
localization or symptomatology.  The Board finds no basis for 
a higher rating.  38 C.F.R. § 4.20 (1998).  

ORDER

A 10 percent rating is granted for a disability of the TMJ, 
to include headaches and tinnitus, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

The veteran contends that his service-connected TMJ disorder 
causes dental problems, including broken teeth.  This is a 
claim for service connection for broken teeth.  It is not 
inextricably intertwined with the TMJ rating, but presents an 
additional claim which must be adjudicated by the RO.  

The claim of entitlement to service 
connection for broken teeth as secondary 
to service connected TMJ is REMANDED to 
the RO for adjudication.  

Thereafter, the claim should be processed in accordance with 
the current procedures.  The matter should be returned to the 
Board if the veteran completes an appeal on this additional 
issue.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

